        Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 1 of 10



                                     Statement of Facts

       1.      On April 5, 2019, at approximately 0530 hours, the Metropolitan Police

Department (“MPD”)/Federal Bureau of Investigation (“FBI”) Child Exploitation and Human

Trafficking Task Force (“CEHTTF”) was notified by Second District Patrol that they had stopped

a 17-year-old female who was reporting that she working for a pimp 1, later identified as Rodregiz

Antwon Cole (herein “COLE”). The manager of Unique Hotels, 1011 K Street, Northwest,

Washington, D.C. noticed the complainant was walking in front of the hotel crying and asked if

she needed any help. The complainant stated that she wanted to get away from her pimp and the

police were called.

       2.      The MPD/FBI CEHTTF was in the area and responded to 1011 K Street,

Northwest, Washington, D.C. and interviewed the complainant. The complainant reported that she

was from Charlotte, North Carolina, and had been recently traveling with her boyfriend to Virginia.

They got into an argument about money and he left her in Petersburg, Virginia. The complainant

said that she was then contacted by COLE, whom she only referred to as “daddy”, from her

“skipthegames.com” online sexual solicitation advertisement. The complainant stated that COLE

was in Richmond, Virginia and wanted the complainant to work for him by engaging in

commercial sex. The complainant told COLE that she was 17 years old, and COLE initially did

not want the complainant to work for him because of her age. The complainant advised that COLE

later agreed to allow her to work for him and then took her to his home in Baltimore, Maryland.

The complainant reported that there were two other adult females who worked for COLE as

commercial sex workers.


1
  “Pimp” is a term used to describe a person who causes another to engage in commercial sex for
his/her benefit. In this instance, due to the age of the complainant, pimp is synonymous with
trafficker.
        Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 2 of 10



       3.      The complainant disclosed that on April 4, 2019, COLE drove her from his

Baltimore, Maryland home into the District of Columbia and had her prostitute on “the Track,” a

well-known area for commercial sex in the areas of 1000-1200 blocks of K, L, and M Streets,

Northwest, Washington, D.C. The complainant stated she had performed approximately 6

commercial sex acts and made approximately $600. The complainant stated she gave all her money

to COLE.

       4.      On April 5, 2019, COLE drove the complainant again from his Baltimore,

Maryland home into the District of Columbia and had her prostitute on the Track. The complainant

did not make any “dates” 2 and got lost from the other adults that worked for COLE. The

complainant said she was noticed by the manager of the hotel and made the report. The

complainant said that COLE had driven her from Baltimore to D.C. in his orange-colored Ford

Mustang.

       5.      A lookout for the vehicle described by the complainant was voiced over the Second

District Radio, and an orange-colored Ford Mustang, bearing South Carolina tags QNC943, was

stopped in the 1100 block of K Street, Northwest, Washington, D.C. COLE was located in the

driver seat of the vehicle and another male was in the passenger seat. Photographs of both males

were shown to the complainant and she identified COLE as her pimp. COLE was placed under

arrest for Sex Trafficking of a Minor, in violation of 18 U.S.C. 1591(a).

       6.      The complainant reported that she had also communicated with COLE via his

Instagram account, don.byti.balla. The complainant could not remember the password to her

Instagram account, and had recently lost her cellphone with that information. It was observed that




2
 “Dates” is a slang term to describe an encounter in which a commercial sex worker engages in
sexual acts in exchange for money from a client.
        Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 3 of 10



the complainant’s Instagram account was followed by don.byti.balla.

       7.      A custodial interview was conducted with COLE, and he stated that Instagram

account don.byti.balla was his account. COLE denied that he was a pimp and made no admissions

regarding the complainant working for him.

       8.      A follow -up interview was conducted with the complainant once she was taken to

a safe location, and the complainant provided additional information. She indicated that when

COLE picked her up in Virginia several days before, he had obtained a rental car to drive her back

to his home in Baltimore, Maryland. She stated that along the way, COLE picked up the other two

adult females working for him, whom the complainant identified by their prostitute names, and

that the two others followed COLE and the complainant back to Baltimore in COLE’s orange

Mustang he had been driving. The complainant stated that during the drive to Baltimore, COLE

told her the rules she should abide by while working for him as a commercial sex worker. She

also stated that COLE indicated he was concerned about her age given that she was seventeen and

he knew he could get in trouble for selling a minor. When COLE arrived at his home in Baltimore,

the complainant stated he let himself into the home with a key and that she followed him inside.

The complainant stayed with COLE in his Baltimore home for several days.

       9.      The complainant also provided more information about COLE’s residence in

Baltimore, Maryland. The complainant did not know the precise address, but described the

residence as a brick row home located in the middle of the block. The complainant stated there

were a couple of steps to walk up to the front door. The complainant advised that COLE had other

vehicles in addition to his Mustang, to include a BMW that he kept under a car cover that was

parked on the opposite side of street as the house. The complainant indicated that COLE also had

a gray Lexus, which he parked on the street on the same side as his house. The complainant stated
        Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 4 of 10



that the only thing between the house and the street was a sidewalk. She also described the house

as being two stories. She described the interior has having three bedrooms and as being occupied

by only COLE and the other two adult women who performed commercial sex acts for COLE’s

benefit, each of whom had her own room. The complainant stayed in a bedroom with one of the

adult women for the nights she stayed in the home. She described each of these two rooms as filled

with “heels” and clothes that were used by the two women when they work the Track. The

complainant also stated that her purse, which she left behind on April 5, 2019, is located in one of

the bedrooms belonging to the adult woman in whose room the complainant stayed. The

complainant indicated that contained inside the purse were an identification card with her name on

it, a prescription medication bottle, and a recent sonogram of her child, as the complainant was

several months pregnant.

       10.      The complainant reported that she observed COLE with handguns, which he

usually carriers in his waistband or in the hood of his car. The complainant observed that COLE

has other firearms in his residence, and has seen what she described as “small” handguns in his

bedroom in his residence.

       11.      A search through various police databases found COLE to be associated with an

address of                      , Baltimore, Maryland. The exterior of that residence matches the

description provided by the complainant. A member of the MPD/FBI Child Exploitation Task

Force conducted surveillance on the address of the                       , Baltimore, Maryland on

April 8, 2019, and the covered BMW was parked across the street and a gray Lexus was parked

out front, as described by the complainant.

       12.     On April 10, 2019, a search warrant for                       , Baltimore, Maryland

was issued by the United States District Court of Baltimore, Maryland. On the same date, a witness
        Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 5 of 10



(herein “WITNESS 1”), contacted your affiant and said she was looking for her Ford Mustang.

WITNESS 1 advised that she had spoken with the MPD Third District precinct to obtain your

affiant’s information. The Ford Mustang, grey Lexus, and a Jaguar, all used by COLE, were

registered to WITNESS 1. Your affiant advised WITNESS 1 the Ford Mustang was seized as

evidence and asked her to agree to an interview.

       13.     On April 10, 2019, WITNESS 1 was interviewed by members of CEHTTF and

stated that she had heard that COLE was arrested. WITNESS 1 advised she had come up from

South Carolina to Washington, D.C. that same day and was trying to get her property back.

WITNESS 1 denied that she had any knowledge COLE being a pimp or what he was doing in the

Washington, D.C. area.

       14.     On April 11, 2019, at approximately 0730 hours, members of CEHTTF executed

the search warrant at                        , Baltimore, Maryland. Upon arrival to the location,

WITNESS 1 was observed outside and standing by a parked vehicle, a Toyota Avalon bearing

Maryland tags XXXXXXX. WITNESS 1 stated that she had just arrived that morning and that

“Lumberjack”, later identified as LAWRENCE GAMBLE (herein “the DEFENDANT”), with a

date of birth of XX/XX/XXXX, had driven her to the location. WITNESS 1 informed agents with

the CEHTTF that she had removed documents and items from COLE’s residence and they were

packed in bags inside of the Toyota Avalon. WITNESS 1 said that the DEFENDANT was assisting

in removing COLE’s items from the house.

       15.     The DEFENDANT, who was driving the Toyota Avalon containing the evidence,

and whose child was in the back seat, gave consent to members of the CEHTTF to search the

Toyota Avalon. Evidence critical to the investigation involving Sex Trafficking of a Minor by

COLE was found packed in the bags. Such evidence included pimp-related clothing (including a
        Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 6 of 10



jacket depicted in a pimp recruitment video posted on Instagram by COLE); a “pimp cup;” a “Pimp

of the Year” trophy for the year 2018 awarded to “Don Byti Balla,” COLE’s pimp name; multiple

credit cards; and various documents associated with COLE. The vehicle tags to the grey Lexus

that was parked outside of COLE’s home and registered to WITNESS 1 were in the bags packed

inside of the DEFENDANT’s car. The sonogram picture of the complainant, which documented

her name and date of birth, were located in the center console of the DEFENDANT’s vehicle.

       16.    It was learned through interviews with COLE’s mother and his wife, both of whom

where located at                    , Baltimore, Maryland at the execution of the search warrant

that WITNESS 1 had been at the residence since Tuesday, April 9, 2019. COLE’s mother claimed

that she was present at COLE’s residence because when she found out her son had been arrested,

she decided to come to his residence to make sure no one “ransacked” his house. COLE’s mother

stated that when she arrived days earlier, the back door was open and it appeared as if someone

had “ransacked” it.

       17.    On April 11, 2019, the DEFENDANT was briefly interviewed on-scene by

members of the CEHTTF. The DEFENDANT claimed that WITNESS 1 had just called him that

morning to get a ride to the train station. The DEFENDANT believed WITNESS 1 had been up at

the house since Tuesday but denied that he had any part of putting COLE’s items in his car. The

DEFENDANT was questioned about the complainant’s sonogram found in the center console of

his vehicle, but said he had no knowledge of it. The DEFENDANT said that he believed

WITNESS 1 was jealous because it appeared that COLE had gotten one of his other girls pregnant.

The DEFENDANT said he knows COLE from school when they were both in South Carolina and

sees him time to time but they “ain’t no best friends type.” The DEFENDANT denied having

knowledge of COLE being a pimp.
        Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 7 of 10



       18.     On April 11, 2019, several interviews were conducted with WITNESS 1, who

stated that she actually came to the Washington, D.C./Baltimore area on April 9, 2019. WITNESS

1 admitted that she purposely did not tell members of the CEHTTF this information when she was

interviewed on the previous day. WITNESS 1 stated that COLE called her from jail and instructed

her to remove his “toys,” which was how he referred to his firearms, and other important “stuff”

from his residence. WITNESS 1 informed investigators that COLE told WITNESS 1 to have the

DEFENDANT help with getting the guns and other items removed from the house. WITNESS 1

provided a message she sent to the DEFENDANT on April 7, 2019, at approximately 1330 hours,

via Facebook messenger. The message said, “He just called and said you and Jack get the important

shit. We all know how he is about his things.” Via Facebook messenger, the DEFENDANT asked

for WITNESS 1’s phone number, which she provided. WITNESS 1 and the DEFENDANT then

had several phone conversations from April 7, 2019, to April 11, 2019. WITNESS 1 stated to

investigators that the DEFENDANT had already gone to COLE’s house, which according to

WITNESS 1 was actually leased to the DEFENDANT, and started packing up COLE’s items

before she had arrived.

       19.     WITNESS 1 was questioned about the complainant’s sonogram picture, and she

stated that the DEFENDANT mentioned the sonogram to her first. The DEFENDANT said he

had gone to the house, found that the jewelry was gone, but that he was looking for the “sonogram.”

WITNESS 1 stated that she thought the DEFENDANT was looking for the sonogram because it

had one “the girl’s” name on it, and the DEFENDANT wanted to find the girl and see if she had

taken COLE’s jewelry. WITNESS 1 said she later asked COLE when he called from jail about the

“sonogram,” and COLE claimed not to know anything about it. WITNESS 1 said she never saw

the sonogram picture and had no knowledge about it being in the center console of the
         Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 8 of 10



DEFENDANT’s Toyota Avalon. WITNESS 1 said that COLE and the DEFENDANT were best

friends and that she was not sure if they discussed anything about the sonogram.

       20.       A review of COLE’s calls from jail revealed that on April 5, 2019, at approximately

2303 hours, COLE called WITNESS 1 from jail and informed her that she needed to get everybody

together and “make this shit happen.” 3 COLE said he needed WITNESS 1 to come up here [from

South Carolina to D.C.] to get his property; he stated, “I need you to get everything, everything,

everything.” On a recorded call, COLE stated that WITNESS 1 will probably need to get a U-

Haul and will need to make a few trips. COLE mentioned on one call, “In my bookbag, I got some

gwap (slang term for money), you feel me but that is at, you know that is over there and all that.”

       21.       On April 8, 2019, at approximately 1720 hours, COLE again called WITNESS 1

from jail on a recorded line. WITNESS 1 told COLE that his door was kicked in at this house and

that his money was gone. COLE asked about his “toys,” and WITNESS 1 replied that they were

not in the house anymore. WITNESS 1 stated that the DEFENDANT and COLE’s mother were

already at the house and packing his stuff. WITNESS 1 told COLE that the girl he has been

looking for came over to the house Friday night and was trying to get her stuff back, but the

DEFENDANT was there and would not let her in. COLE asked WITNESS 1 to call the

DEFENDANT on a three-way phone call but WITNESS 1 had trouble getting her cell phone to

make the call.

       22.       On April 8, 2019, at approximately 1757 hours, COLE called WITNESS 1 from

the D.C. Jail on a recorded line and told her to get all his stuff when she arrived at his house. COLE

said to leave the furniture but everything else “has got to go,” including the stuff from the



3
  All calls from COLE to WITNESS 1 from the D.C. Jail are recorded pursuant to the D.C. Jail’s
standard protocol, according to which inmate are advised via recording at the beginning of the
call that the line is recorded.
         Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 9 of 10



basement, the televisions, and his “raps.”

        23.     On April 9, 2019, at approximately 1845 hours, COLE called WITNESS 1 from

the D.C. Jail and asked if his “stuff” is secure. An unknown male got on the phone and told COLE

that everything is gone. WITNESS 1 then asked COLE about the sonogram. COLE initially acted

like he did not know anything about the sonogram, but then admitted that one of the girls was

pregnant. COLE asked who mentioned the sonogram and WITNESS 1 stated that the

DEFENDANT had told her about it. COLE’s mother then got on the phone and said the “toys” are

not in the house. WITNESS 1 then got back on the phone and COLE told her, “make sure all my

shit is out of there.”

        24.     A review by agents of the CEHTTF of a call log between WITNESS 1 and the

DEFENDANT revealed that they had phone conversations on April 7, 2019, at 1333 hours, April

8, 2019, at 1124 hours, April 10, 2019, at 1043 hours, April 10, 2019, at 1202 hours, April 10,

2019, at 1217 hours, April 10, 2019, at 2113 hours, April 10, 2019, at 2240 hours, April 10, 2019,

at 1102 hours, April 11, 2019, at 0700 hours, and April 11, 2019, at 0727 hours.

        25.     Based on the foregoing, your affiant requests that the Court issue an arrest warrant

for the DEFENDANT for commission of Conspiracy to Obstruct Justice, in violation of 18 U.S.C.

Sections 1512(c)(1), (c)(2) and (k); and Obstruction of the Enforcement of Sex Trafficking of

Minors, in violation of 18 U.S.C. Section 1591(d).


                                                      Respectfully submitted,



                                                      _________________________________
                                                      Jeremiah Johnson
                                                      Detective
                                                      Metropolitan Police Department
Case 1:19-cr-00348-CKK Document 1-1 Filed 04/16/19 Page 10 of 10




Subscribed and sworn to before me
on this ___16th __ day of April, 2019.


____________________________________
DEBORAH A. ROBINSON
UNITED STATES MAGISTRATE JUDGE
